         
(AUTOZONE LOGO) [v52358v5235801.gif]
AutoZone Parts, Inc.
123 S. Front Street
Memphis, TN 38103
Telephone (901) 495-6500
Fax (901) 495-8300
  (US) VENDOR
AGREEMENT

Vendor No. 07245

Category Manager:   AutoZone Parts, Inc.
 
  [*]    

AUTOZONE RESERVES THE RIGHT TO REMIT TO THE PARTY TO WHOM THE PURCHASE ORDER IS
ISSUED.
Payment Information:
Address to mail payment:

         
Vendor Name
Factor (If Applicable)
  MotorCar Parts of America, Inc.
 
   
POS
 
 
No
 
    
Address
  2929 California Street
 
   
City
  Torrance
 
   
State, Zip
  CA, 90503
 
   
Country/Region
  USA
 
   
Credit Dept Phone
  (310) 212-7910
 
   
Toll Free Number
  (800) 890-9988
 
   
Fax Number
  (310) 212-0729
 
   

Vendor also doing business as: (Attach a list to this Agreement if space
provided is insufficient)
Note: All payments of monies must be made payable to and mailed to:
AutoZone Parts, Inc.
Accounting Dept. 9010
P.O. Box 2198
Memphis, TN 38101
Purchase Order Information:
Address to send purchase orders:
ý Check if same as payment address

         
Vendor Name
  MotorCar Parts of America, Inc.
 
   
Address
  2929 California Street
 
   
City
  Torrance
 
   
State, Zip
  CA, 90503
 
   
Country/Region
  USA
 
   
Attention
  Accounts Receivable
 
   

Street address for use by delivery services other than the U.S. mail, if not
already shown in the P.O. Order address above.

          2929 California Street           Torrance, CA 90503          
Country/Region
  USA
 
   
Dept:
       
Expedite Orders
 
 
(310) 212-7910
 
    
Phone:
       
Toll Free Number:
Fax Number:
 
 
(800) 890-9988
 
(310) 212-6315
 
     
Orders will be Via:
  (LOGO) [v52358v5235802.gif] EDI (LOGO) [v52358v5235803.gif] FAX    
 
       

Vendor Financial Information
Vendor agrees to furnish, when returning this completed agreement, a complete
set of current financial statements. Publicly held companies should include the
Annual Report to Shareholders and 10K Report. If financial statements are not
available, a Dun & Bradstreet should be furnished. Further, Vendor agrees to
respond to operational/financial questionnaires from time to time as requested
by AutoZone.
Product Liability Insurance

 

Copy of Certificate of Insurance must be attached to this Vendor Agreement.
Certificate of Insurance must Include:

1. Comprehensive General Liability coverage Including Product
Liability/Completed Operations Hazard with minimum limits of $5,000.000 per
occurrence.

2. Broad form vendor’s endorsement naming AutoZone Parts, Inc. and its
subsidiaries and affiliates, as an additional Insured.

3. Mandatory 30-day notice of cancellation to...

         
 
       
 
  AutoZone Parts, Inc.    
 
       
Travelers Indemnity of Illinois
  Risk Management Department    
 
       
(Insuring Company)
  P.O. Box 2198, Dept 8030    
 
  Memphis, TN 38101    

  Address For Product Liability Claims
MotorCar Parts of America, Inc.
2929 California Street
Torrance, California 90503
USA
Attn: Edie Patton
Phone: (800) 890-9988

MotorCar Parts of America, Inc.

      FMRev. 9/03   Date: 03/31/2009

 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

1



--------------------------------------------------------------------------------



 



AutoZone Parts, Inc.
Advertising/Promotions/Allowances
(LOGO) [v52358v5235802.gif] None (LOGO) [v52358v5235803.gif] Performance (LOGO)
[v52358v5235803.gif] Expenditure (LOGO) [v52358v5235803.gif] Other

     
Qualified Promotions:
  Indicate how Funds are Earned:
 
   
 
   
 
   
 
   
 
   
 
   

[*]
Order of Allowances
If you require the allowance calculations to be in a particular sequence,
indicate the sequence below (1 for 1st, 2 for 2nd, etc.).

              Sequence   Name of Allowance   Sequence   Name of Allowance
 
  None       None
 
  None       None
 
  None       None
 
  None       None

Use of VendorNet is subject to the terms and conditions contained on the
VendorNet Systems. Vendor agrees to pay AutoZone the fee(s) for access to
AutoZone’s VendorNet System, as set forth above. If no fees are paid by Vendor
for VendorNet System access, then Vendor will not be provided access to
AutoZone’s VendorNet System.
BILLBACK ALLOWANCES ARE CALCULATED ON A CALENDAR YEAR BASIS AND PAYMENT IS DUE
30 DAYS AFTER PERFORMANCE OR VENDOR RECEIPT OF AUTOZONE BILLBACK.

IF BILLBACKS ARE NOT PAID AFTER 90 DAYS FROM DATE REQUESTED, AN ADDITIONAL LATE
PAYMENT CHARGE OF 1.5 PERCENT PER MONTH WILL BE ADDED.
[*]
MotorCar Parts of America, Inc.

      FMRev. 9/03   Date: 03/31/2009

 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

2



--------------------------------------------------------------------------------



 



AutoZone Parts, Inc.
During the term of this Agreement, Vendor, at Its expense and through its
authorized employees or its Independent certified public accountants, shall have
the right upon reasonable notice of no less than ten (10) business days, during
normal business days and hours to examine AutoZone’s records pertaining to
AutoZone’s promotional allowance based activities to the extent the same are
funded by these allowances paid under this Agreement. All such Information
disclosed during any such audit is the Confidential Information of AutoZone and
shall be protected and governed by the terms and conditions of the
Confidentiality Agreement between AutoZone and Vendor.
Fuel Surcharge
Fuel Surcharge based on the weekly index published by Department of Energy
applies to all Logistics/Collect Vendors. Fuel surcharges will be imposed when
the national average diesel fuel price from the Department of Energy (“DOE”)
National Diesel Fuel Price Index is greater than or equal to [*]
MotorCar Parts of America, Inc.

      FMRev. 9/03   Date: 03/31/2009

 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

3



--------------------------------------------------------------------------------



 



AutoZone Parts, Inc.
Shipping Instructions
If Collect, Vendor agrees to use routing which is approved by AutoZone’s
Logistics Department. The Vendor is liable for the excess transportation cost if
the designated routing is not followed. If a Vendor should question the routing
selected, the Vendor must call AutoZone’s Logistics Department before releasing
the committed shipment. Call (901)495-6839.
[*]
Shipping Terms
[*]
All Merchandise to be Shipped F.O.B. Destination
O Prepaid (Indicate any requirements to the right)
l Collect
Prepayment Requirements

         
Pounds
  Dollars   Truck
Units
  Cases   Cube
Pallets
       

All collect quotes are subject to renegotiation, as deemed necessary by
increases in transportation related costs. AutoZone will not accept back orders
on regular stock orders. Regular stock orders shall be handled on a ship or
cancel basis.

     
Drop Shipment Terms:
   
 
   
Other:
   
 
   
Permanent Return Authorization #
                                          To be used to return merchandise
shipped in error freight collect.

Payment Terms
[*]
MotorCar Parts of America, Inc.

  FMRev. 9/03 Date: 03/31/2009

 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

4



--------------------------------------------------------------------------------



 



AutoZone Parts, Inc.
VDP Terms and Conditions
[*]
MotorCar Parts of America, Inc.

  FMRev. 9/03 Date: 03/31/2009

 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

5



--------------------------------------------------------------------------------



 



AutoZone Parts, Inc.
Regular Returns/Recalls/Cores
Return Privileges      RGA Required
Annual Stock Adjustment [*] of Prior fiscal year’s net purchases.
** Returns will be credited at “Current” Invoice price.

         
Regular Returns and Recalls
      To Obtain Return Goods Authorization
RGA Required
  Phone:   (800) 890-9988
Ship back freight prepaid
  Address:   2929 California Street
 
  City, State Zip   Torrance, California 90503- USA
 
  Attn:   Lourdes Reinoso
 
  Fax:   (310) 347-4397

         
NOTE: Vendor pickup and Collect freight are F.O.B. AutoZone Dock.
       
Cores are “banked” In excess of 0.00% of purchases.
       
If core banking is handled differently than above, explain:
       
Core packaging instructions:
 
 
   
 
       
Other core limitations or instructions.
       
 
       

     
Address to Ship Returns:
  Vendor requirements for routing or classification:
MotorCar Parts of America, Inc.
   
2306 Avenue Costa Este
   
San Diego, California 92154
   
USA
   
Attn: Pedro Hernandez
   
Phone: 619-489-2300
   

UPC Information
Vendor must be a member of the UPC Council and a list and sample of current UPC
codes must be sent to the Product Manager’s attention prior to purchase of any
products from the vendor.
AutoZone requires both format and manufacturer’s number to match item UPC
numbers. Indicate your UPC Manufacturer’s number(s) below.

                  029175                                   Alternators &
Starters                                   Product Line   Product Line   Product
Line   Product Line   Product Line

1. Vendor shall comply with all UCC Standards concerning UPC Symbols and
Shipping Container Bar Coding (ITF).
2. UPC Symbol Quality: [*]
3. All full pallets, containing the same SKU, shall have a shipping label with
Shipping Container Bar Codes (ITF).
[*]
VENDOR AGREES TO FURNISH THE FOLLOWING DATA TO AUTOZONE FOR EACH PRODUCT
SUPPLIED TO AUTOZONE :

•   Up-to-date AAIA compliant catalog data, databases, graphics, images and
product attributes, features and benefits   •   copies of paper catalogs in pdf
format   •   cross-reference data   •   product specifications where applicable,
and   •   product bulletins and technical service bulletins

[*]
Vendor shall be solely responsible for notifying AutoZone in writing of those
jurisdictions, including each and every United States state and territory,
Canadian province and Mexico state and each and every subdivision thereof
(hereinafter “jurisdictions”), where Vendor’s product(s) supplied to AutoZone
are prohibited or restricted from sale. On an ongoing basis, Vendor further
agrees to be solely responsible for providing AutoZone with all applicable
regulatory requirements as to each product supplied by Vendor to AutoZone for
all jurisdictions. Vendor will promptly update this Information as applicable.
Obsolescence
Parts which are scheduled to be dropped by the Vendor will be indicated in the
Vendor catalog or price sheet [*] month(s) in advance.
[*]
MotorCar Parts of America, Inc.
FMRev. 9/03
Date: 03/31/2009
 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

6



--------------------------------------------------------------------------------



 



AutoZone Parts, Inc.
EAS Compliance
[*]
Warranties and Representations to AutoZone
By acceptance of an order under this Agreement, Vendor warrants and represents
that (a) as applicable, products meet or exceed Original Equipment
Specifications: (b) the goods will comply with all specifications contained in
the order and will be of comparable quality as all samples delivered to
AutoZone: (c) the goods are not adulterated, misbranded, falsely labeled or
advertised, or falsely invoiced within the meaning of any local, state or
federal laws and amendments thereof now in force: (d) the goods have been
labeled, advertised and invoiced in accordance with the requirements of any and
all governmental laws and the respective rules and regulations thereunder:
(e) the goods are properly labeled as to content as required by applicable
Federal Trade Commission Trade Practice Rules, the Fair Labor Standards Act, and
similar laws, rules and regulations: (f) the goods ordered shall be delivered in
good and undamaged condition and shall, when delivered, be merchantable and fit
and safe for the purposes for which the same are intended to be used, including
without limitation, consumer use: (g) the goods do not infringe upon or violate
any patent, copyright, trademark, trade name or, without limitation, any other
rights belonging to others: (h) all weights, measures, sizes, legends or
descriptions printed, stamped, attached or otherwise indicated with regard to
the goods are true and correct, and conform and comply with all laws, rules,
regulations, ordinances, codes and/or standards relating to said goods of
federal, state and local governments: (i) the goods are not in violation of any
other laws, ordinances, statutes, rules or regulations of the United Sates or
any state or local government or any subdivision or agency thereof; and (j) by
shipping and invoicing goods sold to AutoZone, Vendor warrants and represents
that all goods purchased hereunder were produced in compliance with all
applicable requirements of sections 6, 7, and 12 of the Fair Labor Standards
Act, as amended, and of regulations and orders of the U.S. Department of Labor
issued under section 14 thereof. In addition to the other warranties and
representations contained in this paragraph, the warranties of the Uniform
Commercial Code are specifically incorporated herein. Nothing contained in this
Agreement shall be deemed a waiver of warranties implied by law as may be
applied to AutoZone. Labeling of shipments of products to be distributed in
Mexico must comply with AutoZone’s Mexico Vendor Compliance (Guidelines), as the
same may be amended from time to time. Vendor agrees to pay the assessments,
liquidated damages and other amounts set forth in the Guidelines. A copy of the
current Guidelines is available to Vendor through VendorNet or upon request to
its AutoZone Category Manager.
Warranty to Customer
[*]
Allowances And Credits
[*]
MotorCar Parts of America, Inc.
FMRev. 9/03
Date: 03/31/2009
 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

7



--------------------------------------------------------------------------------



 



AutoZone Parts, Inc.
Terms And Conditions
1. Agreement: This Agreement sets forth the entire agreement between Vendor and
Autozone with respect to the sale and purchase of goods and supersedes all prior
agreements, oral or written. Acceptance of a purchase order may be made only by
shipment of the goods In accordance with that order and ACCEPTANCE IS EXPRESSLY
LIMITED TO ALL OF THE TERMS AND CONDITIONS OF THE ORDER, INCLUDING ALL
ATTACHMENTS AND SUPPLEMENTAL INSTRUCTIONS DELIVERED THEREWITH, AND TO CURRENT
SHIPPING, BILLING AND ROUTING INSTRUCTIONS OF AUTOZONE. SHIPMENTS MADE CONTRARY
TO AUTOZONE’S ROUTING INSTRUCTIONS WILL BE CONSIDERED F.O.B. DESTINATION.
Vendor’s Invoice, confirmation memorandum or other writing may not vary the
terms of the Agreement. Vendor’s failure to comply with each and every term or
order shall constitute an event of default and shall be grounds for the exercise
by AutoZone of any of the remedies provided for in this Agreement.
2. Remedies on Breach or Default: Failure to comply with each and every term of
this Agreement and each guarantee or warranty herein shall be grounds for the
exercise by Autozone of any one or more of the following remedies: a)
cancellation of all or any part of an order without notice, including without
limitations the balance of any order received on installment; and b) rejection
of all or any part of any shipment by AutoZone, which may return the goods or
hold them at Vendor’s risk and expense. AutoZone’s right to reject and return or
hold goods at Vendor’s expense and risk shall extend to goods which are returned
by AutoZone’s customers for any reason entitling AutoZone to reject. AutoZone
may, at its option, require Vendor to grant a full refund or credit to AutoZone
of the price actually paid by AutoZone for such item in lieu of replacement with
respect to any item which AutoZone is entitled to reject hereunder. Autozone
shall be under no duty to inspect the goods before resale thereof and notice of
rejection shall be deemed given within a reasonable time if given within a
reasonable time after notice of defects or deficiencies has been given to
AutoZone by its customers. In respect of any goods rightfully rejected by
AutoZone, there shall be charged to Vendor all expenses incurred by AutoZone in
(i) unpacking, examining, repacking and storing such goods (it being agreed that
in the absence of proof of a higher expense that AutoZone shall claim an
allowance for each rejection at the rate of 10% of the price for each rejection
made by AutoZone) and (ii) landing and reshipping such goods. When AutoZone has
exercised any of the above remedies, Vendor shall not have the right to make a
conforming delivery within the contract time. In addition to AutoZone’s remedies
provided above, the buyer’s remedies of the Uniform Commercial Code are
specifically incorporated in this Agreement.
3. DELIVERY TIME: THE TIME SPECIFIED ON ORDERS FOR RECEIPT OF GOODS IS OF THE
ESSENCE OF THIS AGREEMENT AND IF SHIPMENT IS NOT EFFECTED WITHIN THE TIME
SPECIFIED. AUTOZONE RESERVES THE RIGHT, AT ITS OPTION AND WITHOUT LIMITATIONS,
TO CANCEL THE ORDER OR REJECT ANY GOODS DELIVERED AFTER THE TIME SPECIFIED and
to hold vendor liable for damages sustained by AutoZone as a result of Vendor’s
failure. Notwithstanding AutoZone’s right to cancel and/or reject goods. Vendor
agrees to inform AutoZone immediately of any failure to ship any part of an
order or the exact goods called for on an order on the shipment date specified.
Acceptance of any goods shipped after the specified shipment date shall not be
construed as a waiver of any of AutoZone’s rights resulting from the late
shipment.
4. Cancellation: AutoZone may cancel all or any part of an order at any time
prior to shipment. In addition, in the event any place of business or other
premises of AutoZone shall be affected by lockouts, strikes, riots, war, fire,
civil insurrection, flood, earthquake or any other casualty or cause beyond
AutoZone’s control, which might reasonably tend to impede or delay the
reception, handling, inspecting, processing or marketing of the goods covered by
an order by AutoZone, its agents or employees, AutoZone may, at its option,
cancel all or any part of the undelivered order by giving written notice to
Vendor which notice shall be effective upon mailing.
5. Set-off. All claims for money due to vendor and/or to become due from
AutoZone shall be subject to deduction by AutoZone for any set-off or
counterclaim arising out of any order or other agreement with Vendor.
6. Withholding: AutoZone shall have the right to withhold from payment to
Vendor, an amount up to ten percent (10%) of the then present value of
AutoZone’s inventory of products purchased from Vendor, against which Vendor
credits owed to AutoZone may be taken. In the event of participation in Supplier
Confirmed Receivable program, an additional withholding may be imposed to cover
any future outstanding credits due AutoZone.
7. Assignment of Accounts: The Vendor shall provide AutoZone written notice of
an assignment, factoring or other transfer of its rights to receive payments
arising under this Agreement 30 days prior to such assignment, factoring or
other transfer taking legal effect. Such written notice shall include the name
and address of the assignee/transferee, date assignment is to begin and terms of
the assignment, and shall be considered delivered upon receipt of such written
notice by the AutoZone Warehouse Accounting Manager. Vendor shall be allowed to
have only one assignment, factoring, or other transfer legally effective at any
one point in time. No multiple assignments, factorings or other transfers by the
Vendor shall be permitted. Vendor shall indemnify AutoZone against and hold
AutoZone harmless from any and all lawsuits, claims, actions, damages (including
reasonable attorney fees, obligations, liabilities end liens) arising or imposed
in connection with the assignment, factoring, or other transfer of any account
or right arising thereunder where the Vendor has not complied with the
assignment notification requirements of this section. Vendor also releases and
waives any right, claim or action against AutoZone for amounts due and owing
under this Agreement where Vendor did not comply with the notice requirements of
this section. Such notice shall be mailed directly to:
AutoZone Parts, Inc.
Warehouse Accounting Manager
Accounting Dept. 9010
P.O. Box 2198
Memphis. TN 38101
8. Performance Assignment: Vendor shall not assign the obligation to perform any
order or any part thereof, and AutoZone shall not be obligated to accept a
tender of performance by any assignee, unless AutoZone shall have previously
expressly consented in writing to such an assignment.
9. Vendor agrees that any credit balance will be paid in cash to AutoZone upon
written request.
10. Publicity: Vendor shall not refer to AutoZone or any company affiliated with
AutoZone in publication form in connection with goods of services rendered by
Vendor without prior written approval of AutoZone.
11. Validity: No finding that a part of an order or this Agreement is invalid or
unenforceable shall affect the validity of any other part thereof.
12. [*]
13. Safety & Health: As applicable, Vendor shall furnish AutoZone with Material
Safety Data Sheets, including warnings and safety and health information
concerning the products and/or the containers for such products sold hereunder.
Vendor and AutoZone agree to comply with all applicable OSHA and EPA
requirements concerning hazardous materials.
14. This Agreement shall be governed by the laws of the State of Tennessee
without regard to its conflicts of laws principles. Jurisdiction and venue for
any lawsuits related to this Agreement shall only be proper in Shelby County,
Tennessee.
15. Vendor hereby grants AutoZone a perpetual license to use its part numbers
and parts descriptions for AutoZone’s business purposes, including, but not
limited to, AutoZone’s electronic catalogues and databases.
16. All notices shall be deemed received three days after it is sent by
certified mail, return receipt requested, or when actually received by
hand-delivery or overnight courier. All notices shall be sent to Vendor at
aforementioned address as provided by Vendor on this Agreement or to AutoZone at
the below address:
AutoZone Parts, Inc.
123 South Front Street, Dept 9009
Memphis, TN 38103
Attn: Executive VP, Merchandising
with a copy to the General Counsel at the same address, department 8074.
17. Country of Origin: All packaging and products must be compliant with all
applicable federal, state and other laws and requirements as stipulated by the
Federal Trade Commission (“FTC”) and other regulatory bodies. Pursuant to the
Tariff Act of 1930 as amended (19 USCA 1304(2007)), U.S. Customs requires every
item imported into the United States to be conspicuously and clearly marked to
indicate its country of origin to the “ultimate purchaser”. Country of origin
affects product admissibility, duty rate, anti-dumping and entitlement to
special duty or trade preference programs.
Vendor must ensure that all of its packaging and product has correct country of
origin information which is properly matched and marked in compliance with all
applicable requirements and laws, Vendor represents and warrants that all
packaging and labeling of products supplied under this Agreement are correct and
comply with all laws and regulations. Vendor is responsible for and will
reimburse AutoZone for any costs, expenses and other damages incurred by
AutoZone (i) if product is improperly packaged or labeled or (ii) relating to
any other Country of Origin issues.
MotorCar Parts of America, Inc.

      FMRev. 9/03   Date: 03/31/2009

 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

8



--------------------------------------------------------------------------------



 



AutoZone Parts, Inc.
[*]
Notice Regarding Price Increases
AutoZone shall be given at least 90 days written notice prior to any price
increase.
Indemnification
[*]
Statement of Conduct
AutoZone will strive to deal with Vendor in an open, honest manner at all times;
AutoZone expects Vendor to do likewise. AutoZone does not allow gifts or other
considerations to be provided to any AutoZone employees except where these are
immaterial. Solicitation of a gift of any kind or value, or the acceptance of
gifts in the form of cash or gift certificates in any amount is expressly
forbidden, AutoZone generally discourages its employees from participating in
sponsor contests, trips, recreational outings, etc., which accrue to the benefit
of the employee. However, AutoZone recognizes that those can sometimes provide
mutually beneficial business relationships, and such employees are expressly
required to obtain permission from their direct superiors prior to
participating.
MotorCar Parts of America, Inc.
FMRev. 9/03
Date: 03/31/2009
 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

9



--------------------------------------------------------------------------------



 



AutoZone Parts, Inc.
By the execution of this Agreement, Vendor agrees to the representations stated
above, and on the preceding pages. Vendor further agrees that AutoZone may rely
on these representations in placing any purchase orders pursuant to information
contained in this agreement.
Any changes to this Agreement must be in writing and executed by both parties.
The undersigned in represents and warrants to AutoZone that he/she is fully
authorized to execute this agreement.

                         
 
              Contact 1         Vendor:   MotorCar Parts of America, Inc.   Name
  John Foster
 
              Title   VP Marketing
By:
  /s/ Selwyn Joffe    Date:   4/22/09   Address:   2929 California Street
 
 
 
(Signature of Principal of the Company)               Torrance,
 
                  CA.,
Print
      Title    CEO       90503  
Name:
  Selwyn Joffe
 
              USA
 
              Phone   (800) 890-9988  
 
                        AutoZone Parts, Inc.                    
 
              Contact 2        
By:
  /s/ [*]    Date:    4/27/09    Name   Tom Sticker
 
 
 
(Signature of Product Manager)           Title   VP Sales
 
              Address:   2929 California Street
Print
                  Torrance,
Name:
  [*] 
 
              CA.,
 
                  90503  
By:
  /s/ [*]    Date:   4/27/09        USA
 
 
 
(Signature of Company Officer)           Phone:   (800) 890-9988  
 
                       
Print
              Contact 3    
Name:
  [*]
 
          Name    Selwyn Joffe
 
              Title   CEO
 
              Address:   2929 California Street
By:
  /s/ [*]    Date:   4/27/09       Torrance,
 
 
 
(Signature of Company Officer)               CA.,
 
                  90503  
Print
                  USA
Name:
  [*]
 
          Phone:   (800) 890-9988  
 
  SVP Merchandising                   
 
                  MotorCar Parts of America, Inc.

  FMRev. 9/03 Date: 03/31/2009

 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

10